Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-9 and 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tsuchihashi et al. (US Pub No. 2020/0389986 A1 and Tsuchihashi hereinafter)
Regarding Claim 1, Tsuchihashi discloses (figs. 1-5B) an electronic device comprising: 
a display module (16); and a support plate (18A-B) disposed under the display module and comprising reinforced fibers that have long axes parallel to a direction ([0036]), wherein the electronic device includes: a folding area foldable with respect to a folding axis extending in the direction, and a non-folding area adjacent to the folding area.  

    PNG
    media_image1.png
    387
    628
    media_image1.png
    Greyscale


Regarding Claim 2, Tsuchihashi discloses (figs. 1-5B) the electronic device of claim 1, wherein the reinforced fibers comprise carbon fibers or glass fibers ([0036]).  

Regarding Claim 3, Tsuchihashi discloses (figs. 1-5B) the electronic device of claim 1, wherein the support plate comprises a matrix part, the matrix part comprising a thermoplastic resin, and the reinforced fibers are dispersed in the matrix part ([0036]).  

Regarding Claim 4, Tsuchihashi discloses (figs. 1-5B) the electronic device of claim 1, wherein the support plate comprises a first sub-support plate (18A) and a second sub-support plate (18B), which are laminated in a thickness direction of the electronic device, the first sub-support plate comprises first reinforced fibers having long axes perpendicular to the folding axis, and the second sub-support plate comprises second reinforced fibers having long axes parallel to the folding axis ([0036, fig.5B).  

Regarding Claim 8, Tsuchihashi discloses (figs. 1-5B) the electronic device of claim 1, wherein the display module comprises: a folding display part corresponding to the folding area; and a first non-folding part and a second non-folding display part corresponding to the non-folding area and spaced apart from each other with the folding display part disposed between the first and second non-folding display parts, and the support plate comprises: a first plate (12A) overlapping the first non-folding display part; and a second plate (12B) overlapping the second non-folding display parts and spaced apart from the first plate.  

    PNG
    media_image2.png
    369
    616
    media_image2.png
    Greyscale


Regarding Claim 9, Tsuchihashi discloses (figs. 1-5B) the electronic device of claim 1, wherein the support plate comprises: a plate folding part corresponding to the folding area; and a plate non-folding part corresponding to the non-folding area, and a plurality of openings (32a) are formed in the plate folding part.  

    PNG
    media_image3.png
    438
    587
    media_image3.png
    Greyscale



Regarding Claim 14, Tsuchihashi discloses (figs. 1-5B) the electronic device of claim 1, further comprising a protective layer disposed between the display module and the support plate, the protective layer comprising a polyimide film or a polyethylene terephthalate film ([0061]).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchihashi et al in view of Kinoshita et al (US Pub No. 2021/0365072 A1 and Kinoshita hereinafter)
Regarding Claim 11, Tsuchihashi discloses the electronic device of claim 1. Tsuchihashi does not explicitly disclose a support member disposed under the support plate, the support member comprising at least one of a support layer and a cushion layer.  However, Kinoshita teaches (figs. 1-8B) a support member (52) disposed under the support plate, the support member comprising at least one of a support layer (55) and a cushion layer (58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a cushion layer of Kinoshita to device of Tsuchihashi in order to exhibit high shock absorbing performance.

Regarding Claim 12, Tsuchihashi/ Kinoshita discloses electronic device of claim 11.  Kinoshita further teaches wherein the support layer comprises a metal material or a reinforced fiber composite ([0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a support metal layer of Kinoshita to device of Tsuchihashi in order to protect the side of cushion member.
  
Regarding Claim 13, Tsuchihashi discloses the electronic device of claim 1. Tsuchihashi does not explicitly disclose wherein the cushion layer comprises at least one of an acrylic-based polymer, a urethane-based polymer, a silicon-based polymer, and an imide-based polymer. However, Kinoshita teaches (figs. 1-8B) teaches wherein the cushion layer comprises at least one of an acrylic-based polymer, a urethane-based polymer, a silicon-based polymer, and an imide-based polymer ([0068]-[0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a cushion polymer layer of Kinoshita to device of Tsuchihashi in order to exhibit high shock absorbing performance.


Allowable Subject Matter
Claims 5-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the cited prior art fails to disclose wherein the support plate comprises three or more sub-support plates that are laminated in a thickness direction of the electronic device, and in the sub-support plates that are laminated, each of an uppermost sub-support plate of the three or more sub-support plates that is adjacent to the display module and a lowermost sub-support plate of the three or more sub-support plates that is spaced apart from the display module comprises reinforced fibers having long axes parallel to the direction.  

Regarding claim 7, the cited prior art fails to disclose wherein the support plate comprises n sub-support plates that are sequentially laminated in a direction of the display module, the n sub-support plates comprise a longitudinal sub-support plate and a transverse sub-support plate, which are alternately laminated, the longitudinal sub-support plate comprises reinforced fibers having long axes arranged in a first direction parallel to the folding axis, the transverse sub-support plate comprises reinforced fibers having long axes arranged in a second direction perpendicular to the first direction, and each of an n-th sub-support plate adjacent to the display module and a first sub- support plate spaced apart from the display module are provided as the longitudinal sub- support plate, where the n is an odd number of 3 or more.  

Regarding claim 10, the cited prior art fails to disclose wherein a width of each of the plurality of openings in a direction parallel to the direction is greater than a width of each of the plurality of openings in another direction perpendicular to the direction. 
Claims 15-20 are allowable.
 Regarding claim 15, the cited prior art fails to disclose wherein a support plate disposed under the display module and comprising reinforced fibers aligned in a direction, wherein the support plate comprises: a first sub-support plate comprising reinforced fibers that have long axes arranged in the second direction; a second sub-support plate disposed between the first sub-support plate and the display module, the second sub-support plate comprising reinforced fibers that have long axes parallel to the first direction; and a third sub-support plate disposed under the first sub-support plate and comprising reinforced fibers that have long axes parallel to the first direction. 
Claims 16-20 are allowable being depend of claim 15.

The mentioned pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  Specifically the limitation highlighted above and the specific arrangement of each structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCKSHANA D CHOWDHURY/           Primary Examiner, Art Unit 2841